ERIN M. McNULTY AND BRIAN J. ERZAR, ON BEHALF OF THEMSELVES AND ALL OTHERS SIMILARLY SITUATED, Respondents
v.
H&R BLOCK, INC., H&R BLOCK GROUP, INC., H&R BLOCK SERVICES, INC., H&R BLOCK TAX SERVICES, INC., H&R BLOCK EASTERN TAX SERVICES, INC. H&R BLOCK EASTERN TAX COMPANY, LLC; H&R BLOCK EASTERN ENTERPRISES, INC., AND H&R BLOCK EASTERN SUPPORT SERVICES, LLC, Petitioners.
Supreme Court of Pennsylvania, Middle District.
July 1, 2004.

ORDER
PER CURIAM.
AND NOW, this 1st day of July 2004, the Petition for Allowance of Appeal is hereby DENIED.